PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/229,367
Filing Date: 5 Aug 2016
Appellant(s): Bouthegourd et al.



__________________
Aaron Morrow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/13/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/23/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is vague and indefinite.  The claim recites the steps of categorizing and formulating a dog food composition; however, it is unclear what the connection between the two steps is.  The claim recites that the formulating is based on the categorizing but it is unclear exactly what is encompassed or meant by this.  How is the composition formulated based on the categorizing; what exactly is the relationship between the two steps.  The claim states “the formulating of the dog food composition comprises selecting ingredients and amount based on the categorizing”; however, it is still unclear what this entails.  Does this mean that if the BMI is a certain number, then certain ingredients and amounts are selected or what.  The claim broadly recites the connection of two steps without specifying any parameters relating to the two steps.  The step “producing the dog food composition to have the feed 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) categorizing based on a modified mass index. This judicial exception is not integrated into a practical application because the claim does not define how the mathematical equation is integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite how the mathematical equation is used in a practical application.  The claim recites the steps of categorizing by a modified calculation of body mass index.  The calculation is a mathematical equation which is a mental step and the step is not put into a practical application.  The steps of “formulating and producing” are also a mental step because there is no parameter set forth of how the formulating and producing steps 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Camargo ( 2010/0233323) in view of Alves et al “ A New Canine Body Mass Index: Koury ( 2008).
For claim 1, Perez-Camargo discloses a method for improving dog food.  The method comprises the steps of classifying dogs by body type conformation and preparing customized food.  The method involve categorizing a dog for which a food composition is intended as a robust or athletic body type 
For claims 2,8,9 Perez-Camargo discloses the robust dog has a body mass index of greater than 90kg/m2 and energy requirement of less than 120 kilocalories/day.  An athletic dog has a body mass index less than 90kg/m2 and an energy requirement of more than 120 kilocalories/day.  
For claims,1, 3-6, Perez-Camargo discloses the dog food composition for athletic dog comprises a ratio of energy from protein to energy from fat less than .8, a protein content of from about 20-30% and a fat content of from about 15-25%.  The dog food composition for robust dog comprises a ratio of energy from protein to energy from fat greater than .8, a protein content of from about 20-30% and a fat content less than about 15%. 
 For claim 11, Perz-Camargo discloses dog having weight of less than 5kg.  The body mass index may be calculated by using the formula: weight/(shoulder height in m) 2.  There are a number of criteria defining the body composition such as fat to muscle ratio, thorax/waist circumference ratio, body surface/kgetc.  
For claim 1, Perz-Camargo discloses selecting ingredients including meat, grain, fat, fiber, minerals etc. 
(see paragraphs 0012,0019-0020, 0033-0041)
	Perez-Camargo discloses body mass index, energy requirement falling within the claimed ranges.  Greater than 60kg/m2 includes the 90kg/m2  and not greater than 60kg/m2 includes values of not greater than 90kg/m2 disclosed in Perez-Camargo.  As to claim 12, the use of the term small is 
Perez-Camargo does not disclose the calculation of body mass index as in claims 1,7 and the measurement as in claim 10.
Alves teaches different ways to measure the body mass index.  Different equations are used.
Perez-Camargo discloses a method comprising the steps as claimed.  How the body mass index is calculated is a matter of different mathematical calculation which does not determine the patentability of the method.  As shown in Alves, different calculation can be used to measure the body mass index.  Applicant had not established any criticality or unexpected result with respect to the  way the body mass index is calculated.  Perez-Camargo discloses other criteria are used to define the body composition including the mass ratio.  Thus, it would have been readily apparent to one skilled in the art to measure the subcutaneous fat layer.
(2) Response to Argument
	On page 9 of the appeal brief, appellant argues the 101 rejection.  Appellant states that the eligibility of each claim should be examine separately and claims should not be judge to automatically stand or fall with similar claims in an application.  On page 5, appellant discusses the 101 with respect to natural phenomenon.  The discussion is not appropriate with the rejection because the claims are not rejected under 101 as being directed to a natural phenomenon.  They are rejected as being directed to an abstract idea.  The claims stand and fall together with claim 1 because all the claims are directed to abstract idea.  On pages 9-10, Appellant argues that claim 1 recites a clear nexus between formulating, producing the food and the body mass index calculation.  The examiner respectfully disagrees.  The producing step does not add any more practical application to the claim because there is no recitation of what is entailed in the step to carry out to the practical application.  In fact, the producing step does not 
On pages 13-14 of the appeal brief, appellant argues the 103 rejection. Appellant states Perez-Camargo does not disclose he calculation of BMI as in claims 1, 7.   Appellant argues that the conclusory statement that lacks a factual basis cannot support an obviousness rejection.  The examiner respectfully disagrees.  The prior art shows that different ways can be used to measure the BMI.  Thus, using different methodology would have been obvious to one skilled in the art.  The use of a different BMI calculation is a mental step that does not produce a patentable difference in the method.  The claimed method categorize dogs as robust or athletic based on the BMI.  Perez-Camargo discloses the same method of categorizing of dogs as being robust or athletic.  Perez discloses composition for different types of dog.  The composition for athletic dog has a protein content of from about 20-30% and a fat content of about 15-25% and a ratio of protein to energy from fat of less than .80.  The composition is the same as in the claimed method.  The difference in the BMI equation does not produce different result.  Furthermore, calculating the BMI using different equations is known as shown in Alves et al and they teach equation taking into consideration the height to the ground as the reference teaches equation using distance from scapula t to the ground. 
Appellant points to the different numbers obtained from the different BMI measurements as disclosed in the instant specification.  However, the different numbers do not denote any criticality.  It is obvious that the numbers are different because different equations are used.  However, that equation does not set forth any patentable significance.  There is no showing of any advantageous outcome resulting from using the BMI calculation as claimed.  There is no analysis to show that 1 method of calculation is more precise than another and produces beneficial result. The objective of the claimed method is to categorize the dog as robust or athletic based on the BMI.  The same result is obtained in Perez-Camargo even if a different equation is used.  

On page 20 of the appeal brief, appellant argues that claim 1 is definite  as the claim recites selecting of the feed ingredient and amount thereof based on the categorizing of the small dog and the composition of protein and fat and the selecting steps i-xiii.  Appellant argues the skilled artisan would understand the connection between the two steps of categorizing and formulating.  This argument is not persuasive.  The examiner maintains her position that there is no connection among the steps claimed.  The categorizing step is based on the determination of BMI and the dog is classified as having BMI of greater than 60 kg/m2 or BMI of not greater than 60.  Thus, the BMI of the dog can be from 60 to any value or from greater than 0 to 60.  While the formulating step is recited to selecting ingredients and amount based on the categorizing, there is no parameter defining the selecting based on the categorizing.  The food composition is defined as having about 20-30% protein and about 15-25% fat but there is no defining that the percent is reflected in the categorizing.  The composition is a general composition.  It is the same composition for dog having 60kg/m2 to dog having any other BMI such as 70, 90, 100, and so on.  The BMI is not a single value; it is a range and the food composition is defined as a single composition with defined ranges of protein and fat.  Thus, there is no nexus between the step of categorizing and formulating by selecting. Also, the step of selecting is recited as “comprises at least one step”.  The step of selecting only need to be 1 step which includes selecting meat, selecting grain, selecting vitamin etc..  While the claim recites based on the categorizing, there is no nexus between the 
With respect to the limitation of “ based at least partially on a modified body mass index”, appellant argues the claim also recites optionally further based of skin fold and energy requirement.  However, the skin fold and energy requirement are optional and are not necessary included.  Furthermore, it is unclear how the criteria affect the formulating and categorizing steps.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIEN T TRAN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792         
                                                                                                                                                                                                /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.